Citation Nr: 0417902	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to December 17, 1998, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which the veteran's PTSD rating was 
increased to 100 percent, effective December 17, 1998.  The 
veteran voiced disagreement with the effective date assigned 
in July 2002.  A Statement of the Case (SOC) was issued in 
August 2003 and the veteran perfected his appeal the 
following month.  This matter is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

The cover letter of the August 2003 SOC, in part, notified 
the veteran that the attorney he appointed to represent him 
before VA, R. Edward Bates, had his authority to represent VA 
claimants revoked in July 2003.  The veteran was notified 
that VA could no longer recognize Mr. Bates as his 
representative and advised him of his right to choose a new 
representative.  The record reflects that the veteran has not 
responded to this notice, and, therefore, the Board will 
assume that the veteran wants to represent himself and will 
review his appeal.

The veteran, as per correspondence received in September 2002 
from his former representation, asserts that he had filed a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Board refers this 
allegation to the RO for appropriate action, to any extent 
that a TDIU claim had been filed and a rating would be 
available prior to the veteran's 100 percent schedular 
rating.


REMAND

In correspondence received in September 2002, it was 
essentially argued that July 1993, July 1996 and May 1997 
rating actions were erroneous by evaluating the veteran's 
service-connected PTSD as less than 100 percent disabling on 
a schedular basis.  His claims of CUE have not been 
adjudicated or perfected as on appeal.  A successful claim 
based on clear and unmistakable error (CUE) would result in 
the prior decision or decisions being reversed or amended.  
38 C.F.R.§ 3.105(a) (2003).  Such a result would have a 
significant impact on the veteran's earlier effective date 
claim.  Therefore, the Board concludes that the raised CUE 
claims are inextricably intertwined with the veteran's 
earlier effective date claim and that it would be most 
appropriate to defer consideration on the issue perfected for 
appeal until action on the CUE claim has been completed.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).

The Board also observes that the notice provided the veteran 
in this case was made more in the context of his increased 
rating claim that preceded the assignment of a 100 percent 
rating, as opposed to his earlier effective date claim.  This 
may be addressed on Remand.  

In light of the foregoing, this case is REMANDED for the 
following action:

1.  After informing the veteran of what 
constitutes, and does not constitute, 
CUE, take the necessary steps to 
adjudicate the veteran's claims of CUE in 
the July 1993, July 1996 and the May 1997 
rating actions in which the veteran's 
service-connected PTSD was evaluated at 
less than 100 percent disabling.  If the 
claims of CUE are denied by the RO, the 
veteran should be advised that if he 
disagrees with these decisions, he must 
do so in writing and that it will be 
necessary for him to submit a substantive 
appeal following the issuance of a 
statement of the case, if he wants the 
Board to consider the matter.

2.  Ensure compliance with the VCAA for 
the veteran's earlier effective date 
claim in accordance with 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  
Specifically, notify the veteran of the 
evidence necessary to substantiate his 
earlier effective date claim and whether 
he or VA bears the burden of obtaining 
the evidence.

3.  Readjudicate the veteran's earlier 
effective date claim.  If the claim 
remains denied, a Supplemental Statement 
of the Case should be issued to the 
veteran.  An appropriate period of time 
should be allowed for response.  If 
otherwise in order, return the veteran's 
earlier effective date claim to the Board 
for appellate review, as well as any 
other issues for which a valid 
substantive appeal has been submitted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

